Appellant was convicted of the offense denounced by Code, 1923, § 3193, "using obscene or insulting language in the presence of girl or woman," etc. He was tried, on proper complaint, before the judge, without a jury, and a fine of $50 assessed against him.
We find nothing in the transcript, here on appeal, calling for comment by us. The evidence adduced upon the trial was ample to support the finding of guilty and judgment of conviction. We have carefully searched the record for prejudicial error, but, finding none, the judgment appealed from must be, and is, affirmed.
Affirmed.